Citation Nr: 1516081	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to August 6, 2013, and entitlement to an initial staged rating in excess of 50 percent for PTSD from August 6, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1968 to January 1973.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2015 the Veteran appeared before the undersigned and delivered sworn testimony via video conference hearing in Providence, Rhode Island.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's February 2015 hearing.  The Veteran has waived initial RO consideration of this evidence.

In a March 2014 decision the RO denied the Veteran's claim of service connection for bruxism, which the Veteran asserts is secondary to his PTSD.  In a statement received in February 2015 the Veteran expressed disagreement with the denial of his bruxism claim.  As March 2015 RO correspondence noted that a statement of the case addressing this issue would be forthcoming, remanding the issue in accordance with Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

From July 16, 2010, through August 5, 2013, and throughout the remainder of the rating period on appeal, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment comparable to no more than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD, from July 16, 2010 through August 5, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the March 2011 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in the September 2012 statement of the case.  The Veteran has received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

During the February 2015 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine the providers of the Veteran's treatment for PTSD and whether there was any recent evidence not associated with claims file.  The undersigned also asked questions to help direct the Veteran's testimony concerning the frequency and severity of his PTSD symptoms.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD, but not for disorders such as depressive disorder and alcohol abuse, which have also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A March 2011 rating decision granted the Veteran's claim for service connection for PTSD and assigned a 10 percent initial evaluation, effective July 16, 2010.  A rating decision dated in October 2011 increased the rating for PTSD to 30 percent, effective July 16, 2010, and a September 2013 RO decision increased the rating for PTSD to 50 percent, effective August 6, 2013.

At his February 2015 Board hearing, the Veteran indicated that he was being treated for PTSD when he had received a demotion at the Post Office.  The Veteran stated that after months and months of dealing with the circumstances surrounding his job at the Post Office it was finally decided (by mutual agreement between the Veteran, the union and management) that the best thing for the Veteran to do was to take a demotion and become a janitor, "salvaging" his career.  The Veteran had stopped working five years prior.  As for current employment, the Veteran stated that there was no way he could be around people while working.  The Veteran essentially indicated that his symptoms had been the same since his treatment for PTSD began.  His current PTSD symptoms included nightmares and waking up with night sweats.  The Veteran's representative stated that the Veteran had manifested reduced reliability and productivity due to PTSD symptoms since the date of his original claim.

Analysis

The Board notes that a November 2014 statement of the case characterized the issue as "entitlement to an earlier effective date for the 50 percent evaluation for the service connected post traumatic stress disorder."  As noted, however, as this appeal is from the initial ratings assigned with the grant of service connection, and as a "staged" rating has been assigned, the Board has styled the issue as entitlement to an initial rating in excess of 30 percent for PTSD prior to August 6, 2013.

I.  Initial rating in excess of 30 percent for PTSD prior to August 6, 2013.

Relevant evidence for the time period on appeal includes a February 2011 VA PTSD examination wherein it was noted that the Veteran's PTSD symptoms had resulted in irritability and thought processes and communication skills that were expected to cause major interference with his social functioning.  

In an October 2012 letter, the Veteran's wife indicated that the Veteran had dealt with some thoughts of suicidal ideation.  She stated that she would often drive the Veteran on his errands as she worried about him every time he left the house.  She would not let him leave the house without bathing and dressing in clean clothes.  The Veteran had nightmares and panic attacks at least 3 times a week.  He avoided family get togethers and large crowds, and his relationship with his step-daughters and their husbands was distant.

In his October 2012 substantive appeal the Veteran stated that he had memory loss for names of close relatives and that his medication had been recently increased to control his suicidal ideations.  He indicated that he had impaired impulse control such as unprovoked irritability with periods of violence and had yelled and screamed at another veteran.  He also noted that he had bad relationships with his daughter from his first wife and that he would seldom leave the house.

As such criteria as panic attacks, difficulty in establishing and maintaining effective social relationships, and disturbances of motivation and mood are shown, the Board finds that a rating of 50 percent is warranted.  While a speech disorder, difficulty in understanding complex commands, memory problems, impaired judgment, and impaired abstract thinking have not been demonstrated, the Board concludes that the Veteran has shown symptoms associated with PTSD that more nearly approximate the criteria for a 50 percent rating prior to August 6, 2013.

In finding that the Veteran is entitled to a rating of 50 percent for his PTSD prior to August 6, 2013, the question now becomes whether the Veteran is entitled to a rating in excess of 50 percent for his service-connected PTSD at any time since July 16, 2010.

In addition to the evidence already discussed, in August 2013 the Veteran underwent a VA PTSD examination.  At that examination the Veteran reported a loss of recreational interest, a feeling of detachment from others, a sense of foreshortened future, and occasional emotional numbness.  He also reported sleep problems, irritability, problems with concentration, feeling nervous, and an exaggerated startle response.  The Veteran denied generalized anxiety, obsessive-compulsive symptoms, or psychotic symptoms.  His GAF score was 51.  The examiner noted that symptoms directly attributable to PTSD only included distressing dreams, situationally-bound panic attacks in response to the distressing dreams, and chest discomfort, avoiding activities/places that reminded him of traumatic situations (e.g., crowds), feeling detached/estranged from others, a sense of foreshortened future, occasional emotional numbness, irritability, and feeling nervous and on guard.  Symptoms that could not be differentiated due to the overlap between diagnostic profiles included anhedonia, difficulty sleeping, and problems with concentration.  The Veteran's level of occupational and social impairment was occupational and social impairment with reduced reliability and productivity.  

The examiner opined that it was more likely than not that the Veteran's social and occupational function was primarily associated with PTSD and only secondarily associated with his Major Depressive Disorder.  The examiner noted the following symptoms for "VA rating" purposes: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

The August 2013 VA examiner noted that the Veteran was casually dressed and groomed.  His speech was within normal limits and his mood was distressed and his affect generally flat, though bright at times.  His thought content was generally focused and his perception appeared within normal limits, and his insight and judgment appeared good.  There was no evidence of any gross cognitive deficits  The Veteran denied a history of suicidal/homicidal ideation, plan, or intent-to-harm.

A review of the claims file reveals that, despite undergoing multiple VA psychiatric examinations and despite receiving VA treatment and group therapy, symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, and spatial disorientation have not been shown.  The Board observes that no formal speech or cognitive disorder has been noted, and it does not appear that the Veteran has ever asserted as much.  While the Veteran's wife essentially indicated that the Veteran had bad hygiene, the record, including the VA treatment records dated in January 2014 and March 2014, indicated that the Veteran was groomed and dressed appropriately.  As such, neglect of personal appearance and hygiene have not been consistently shown.

While it is clear that the Veteran's PTSD has impacted his social functioning, the Veteran has been able to maintain his marriage and indicated at his 2011 VA examination that he had a relationship with his brother and sister, and also stated that he had a friend.  The Veteran's GAF scores on VA examinations have included 50 (February 2011) and 51 (August 2013).  As noted, the August 2013 VA PTSD examiner has stated that it was likely that the Veteran's social and occupational function was primarily associated with PTSD and only secondarily associated with his Major Depressive Disorder.  The Veteran indicated in March 2014 that he would work out at the gym and further stated that his irritability would lessen once he started his Anger Group.  Such findings tend to reflect moderate levels of PTSD symptoms, and a review of the clinical findings from the psychiatric records do not reveal symptoms which more closely approximate the criteria for a rating of 70 percent.  As such, a rating in excess of 50 percent for PTSD is not warranted at any time during the appeal.

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board in this case has relied, in part, on the Veteran's wife's and the Veteran's own credible testimony in assigning an increased rating in this case.  The Veteran is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

In conclusion, the evidence supports a 50 percent initial evaluation, but no higher, for PTSD.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.


ORDER

An initial rating of 50 percent for PTSD from July 16, 2010 through August 5, 2013, is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 50 percent for PTSD at any time during the appeal period is denied.


REMAND

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has indicated that he is unemployable due to PTSD, the issue of entitlement to a TDIU is raised by the record and is properly before the Board but must first be adjudicated by the AOJ prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since March 20, 2015, and associate them with the record.

2.  The AOJ should then, based on all the evidence of record, adjudicate the issue of entitlement to a TDIU, to include completion of any development deemed necessary.  If the TDIU benefit is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


